Citation Nr: 0312133	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-18867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
small bowel resection.


REPRESENTATION

Appellant represented by:	Paul W. Daugharty, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.



REMAND

Testimony provided by the veteran at a personal hearing 
conducted before the undersigned at the RO in July 2002 
discloses that the veteran primarily wished to pursue the 
issue of service connection for a ventral hernia. The Board 
subsequently developed the case to obtain a VA examination, 
which was conducted in April 2003. 

The Board further notes that the United States Court of 
Appeals for the Federal Circuit recently invalidated 
38 C.F.R. § 19.9(a)(2) (2002) which was intended to give the 
Board the authority to accomplish additional development of 
the evidence in cases on appeal without the need to remand 
the case to the RO.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The RO should 
also advise the veteran of the 
evidence necessary to substantiate her 
claims, as well as what evidence she 
is to provide and what evidence VA 
will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  After completion of the above and 
any additional development deemed 
necessary by the RO, the RO should 
review the report of the April 2003 VA 
examination and adjudicate the issue 
of service connection for a ventral 
hernia. The ongoing issue of a 
compensable evaluation for residuals 
of a colon resection should be 
addressed as well.

3.  If the benefits sought are not 
granted in full, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




